DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
None of the prior art of record is seen to disclose or suggest the limitation of claim 1 that the packing has a packing body provided in the lid body and three flexible ring-shaped protrusions provided on the packing body which are mutually separated in the axial direction of the lid body and protruding in a radial direction, the three ring-shaped protrusions have the diameters of their outer peripheral portions to be smaller towards a top plate portion of the lid body.  For example, the closest reference found, Palmer, teaches a drinking cup lid with a first and second gaskets on the annular wall but does not teach the packing has a packing body provided in the lid body and three flexible ring-shaped protrusions provided on the packing body which are mutually separated in the axial direction of the lid body and protruding in a radial direction, the three ring-shaped protrusions have the diameters of their outer peripheral portions to be smaller towards a top plate portion of the lid body.
None of the prior art of record is seen to disclose or suggest the limitation of claim 4 that three flexible ring-shaped protrusions provided on the packing body which are mutually separated in the axial direction of the lid body and protruding in a radial direction, wherein the three ring-shaped protrusions have the diameters of their outer peripheral portions to be smaller towards a top plate portion of the lid body, when the lid .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent No. 9,027,774 B2 to Palmer teaches a drinking cup lid with a first and second gaskets on the annular wall.
U.S. PGPUB 2009/0050626 A1 to Bock teaches a lid with sealing lips.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON LYNN POOS whose telephone number is (571)270-7427. The examiner can normally be reached Mon-Thus 10-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe, Jr can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.L.P/Examiner, Art Unit 3733                                                                                                                                                                                                        

/DON M ANDERSON/Primary Examiner, Art Unit 3733